     Case 1:18-cv-09035-JPO-GWG Document 186-3 Filed 07/17/20 Page 1 of 1
                                                                                128


1                                5/7/19 - R. Marsh

2      superviso r report?

3             A.       Because there wasn't a superviso r at

4      the game1.                                                           I


5             Q. ,         But isn't it true that superviso rs

 6     will issue evaluatio ns of an umpiring crew based
 7     upon reviewing video of a game?

 8            A.       Not usually.

 9            Q.           So we have all of Angel's

10     evaluatio ns and a whole host of other umpires as

11     well, ma y we presume by your answer then that

12     most of the evaluatio ns that we have were

13     in-person reviews by the superviso r?

14            A.           Should be.

15            Q.           Has this Cleveland incident played

16     any role in Major League Baseball 's decision not

17     to promote Angel to crew chief?

18                         MR. ABRAMSON:    Objection as to the

19                 form.     You can answer.

20             A.          No.

21             Q.          When you went to Cleveland , did you

22     report back to anyone in Major League Baseball

23     about your own conclusio ns?

24             A.          Yes, I did.

25             Q.          Who did you report to?




                                 D'Amico Certified Reporting           EXHIBIT
                                                                                      exhibitsticker.com




                                         908-546-7 650
                                                                            3
